Exhibit 10.11

 

FORM OF INDEMNIFICATION AGREEMENT FOR

 

WESTWOOD HOLDINGS GROUP, INC.

 

This Indemnification Agreement (this “Agreement”) dated as of
                                        , 2002, is between Westwood Holdings
Group, Inc., a Delaware corporation (the “Company”), and
                                         (the “Indemnitee”), with reference to
the following facts:

 

A. The Indemnitee is currently serving as an officer and/or director of the
Company and the Company desires that the Indemnitee continue in such capacity.
It is essential to the Company that it retain and attract as officers and/or
directors the most capable persons available. Both the Company and the
Indemnitee recognize the increased risk of litigation and other claims being
asserted against officers and directors of companies in today’s environment.

 

B. Section 145 of the General Corporation Law of the State of Delaware (“Section
145”) empowers a corporation to indemnify a person serving as a director,
officer, employee or agent of the corporation and a person who serves at the
request of the corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, and Section
145 and the bylaws of the Company specify that the indemnification set forth in
Section 145 and in the bylaws, respectively, shall not be deemed exclusive of
any other rights to which those seeking indemnification may be entitled under
any bylaw, agreement, vote of stockholders or disinterested directors or
otherwise.

 

In order to induce the Indemnitee to continue to serve as an officer and/or
director of the Company and in consideration of his or her continued service,
the Company hereby agrees to indemnify the Indemnitee as follows:

 

1. Indemnity. The Company shall indemnify the Indemnitee and his or her
executors, administrators or assigns, for any Expenses (as defined below) that
the Indemnitee is or becomes legally obligated to pay in connection with any
Proceeding. As used in this Agreement the term “Proceeding” shall include any
threatened, pending or completed claim, action, suit, investigation or
proceeding, whether brought by or in the right of the Company or otherwise and
whether of a civil, criminal, administrative or, investigative nature, in which
the Indemnitee may be or may have been involved as a party, witness or
otherwise, by reason of the fact that Indemnitee is or was an officer and/or
director of the Company, by reason of any actual or alleged error or
misstatement or misleading statement made or suffered by the Indemnitee, by
reason of any action taken by him or her or of any inaction on his or her part
while acting as such officer and/or director, or by reason of the fact that he
or she was serving at the request of the Company as a director, trustee,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise; provided, however, that in each such case, Indemnitee
acted in good faith and in a manner which he or she reasonably believed to be in
or not opposed to the best interests of the Company, and, in the case of a
criminal proceeding, in addition had no reasonable cause to believe that his or
her conduct was unlawful. As used in this Agreement, the term “other enterprise”
shall include (without limitation) employee benefit plans and administrative
committees thereof, and the term “fines” shall include (without limitation) any

 



--------------------------------------------------------------------------------

excise tax assessed with respect to any employee benefit plan. Any corporation,
partnership, limited liability company or other entity on behalf of which
Indemnitee may be deemed to be acting in connection with his or her service to
the Company shall be entitled to the benefits of the indemnity provided for by
this Agreement to the same extent and under the same conditions upon which
Indemnitee is entitled to such indemnity.

 

2. Expenses. As used in this Agreement, the term “Expenses” shall include,
without limitation, damages, judgments, fines, penalties, settlements and costs,
attorneys’ fees and disbursements and costs of attachment or similar bonds,
investigations, and any expenses of establishing a right to indemnification
under this Agreement.

 

3. Enforcement. If a claim or request under this Agreement is not paid by the
Company, or on its behalf, within 30 calendar days after a written claim or
request has been received by the Company, then the Indemnitee may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim or request and if successful in whole or in part, the Indemnitee shall be
entitled to be paid also the Expenses of prosecuting such suit. The burden of
proving that the Indemnitee is not entitled to indemnification for any reason
shall be upon the Company.

 

4. Subrogation. Upon any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

 

5. Exclusions. The Company shall not be liable under this Agreement to pay any
Expenses in connection with any claim made against the Indemnitee:

 

(a) to the extent that payment is actually made to the Indemnitee under a valid,
enforceable and collectible insurance policy;

 

(b) to the extent that the Indemnitee is indemnified and actually paid otherwise
than pursuant to this Agreement;

 

(c) in connection with a judicial action by or in the right of the Company, in
respect of any claim, issue or matter as to which the Indemnitee shall have been
adjudged to be liable to the Company unless and only to the extent that any
court in which such action was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, the Indemnitee is fairly and reasonably entitled to indemnity for such
expenses as such court shall deem proper;

 

(d) if it is proved by final judgment in a court of law or other final
adjudication to have been based upon or attributable to the Indemnitee’s in fact
having gained any personal profit or advantage to which he or she was not
legally entitled;

 

(e) for a disgorgement of profits made from the purchase and sale by the
Indemnitee of securities pursuant to Section 16(b) of the Securities Exchange
Act of

 

2



--------------------------------------------------------------------------------

1934, as amended, and amendments thereto or similar provisions of any state
statutory law or common law; or

 

(f) for any judgment, fine or penalty which the Company is prohibited by
applicable law from paying.

 

6. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any Proceeding or in defense
of any claim, issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against any and all Expenses incurred in
connection therewith.

 

7. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Indemnitee for the portion of such Expenses to which
the Indemnitee is entitled.

 

8. Advance of Expenses. Expenses incurred by the Indemnitee in connection with
any Proceeding, except the amount of any settlement, shall be paid by the
Company in advance upon request of the Indemnitee that the Company pay such
expenses. The Indemnitee hereby undertakes to repay to the Company the amount of
any Expenses theretofore paid by the Company to the extent that it is,
ultimately determined that such Expenses were not reasonable or that the
Indemnitee is not entitled to indemnification.

 

9. Notice of Claim. The Indemnitee, as a condition precedent to his or her right
to be indemnified under this Agreement, shall give to the Company notice in
writing as soon as practicable of any claim made against him or her for which
indemnity will or could be sought under this Agreement, but a failure to give
such notice will affect the obligations of the Company hereunder only to the
extent that the Company is actually and materially prejudiced thereby. Notice to
the Company shall be given at its corporate headquarters and shall be directed
to the corporate secretary (or such other addressee as the Company shall
designate in writing to the Indemnitee); notice shall be deemed received it sent
by prepaid mail properly addressed, the date of such notice being the date
postmarked. In addition, the Indemnitee shall give the Company such information
and cooperation as it may reasonably require in connection with such claim.

 

10. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument.

 

11. Indemnification Hereunder Not Exclusive. Nothing herein shall be deemed to
diminish or otherwise restrict the Indemnitee’s right to indemnification under
any provision of the Certificate of Incorporation or bylaws of the Company and
amendments thereto or under law.

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with Delaware law, without giving effect to the principles of
conflict of laws thereof.

 

13. Saving Clause. Wherever there is conflict between any provision of this
Agreement and any applicable present or future statute, law or regulation
contrary to which the Company and the Indemnitee have no legal right to
contract, the latter shall prevail, but in such

 

3



--------------------------------------------------------------------------------

event the affected provisions of this Agreement shall be curtailed and
restricted only to the extent necessary to bring them within applicable legal
requirements.

 

14. Coverage. The provisions of this Agreement shall apply with respect to the
Indemnitee’s service as an officer and/or director of the Company prior to the
date of this Agreement and with respect to all periods of such service after the
date of this Agreement, even though the Indemnitee may have ceased to be an
officer and/or director of the Company.

 

15. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, legatees, legal
representatives, successors and permitted assigns.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

WESTWOOD HOLDINGS GROUP, INC. By:        

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

INDEMNITEE  

--------------------------------------------------------------------------------

 

5



--------------------------------------------------------------------------------

The registrant has entered into this indemnification agreement with the
following individuals:

 

  • Susan M. Byrne

 

  • Brian O. Casey

 

  • Patricia R. Fraze

 

  • Joyce A. Schaer

 

  • William R. Hardcastle, Jr.

 

  • Frederick R. Meyer

 

  • Jon L. Mosle, Jr.

 

  • Raymond E. Wooldridge

 

6